                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

THE WOLK LAW FIRM a/k/a                   :      CIVIL ACTION
Arthur Alan Wolk Associates               :
                                          :
      v.                                  :
                                          :
UNITED STATES OF AMERICA                  :
NATIONAL TRANSPORTATION                   :
SAFETY BOARD                              :      NO. 19-1401

                                      ORDER

      NOW, this 10th day of October, 2019, upon consideration of the Defendant’s

Motion to Partially Dismiss Plaintiff’s First Amended Complaint (Document No. 16) and

the plaintiff’s response, it is ORDERED that the motion is GRANTED.

      IT IS FURTHER ORDERED that Counts I and II of the Plaintiff’s First Amended

Complaint are DISMISSED.




                                              /s/ TIMOTHY J. SAVAGE J.
